DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
 “each of the lips extends from a side surface of the housing for a length of slightly less than the length of the display panel” in claim 12 (note specification at [0021] appears to be referring to the sliding structure 48 and not the lip)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:  
Claim 10 recites “the display panel and extension member”, which should have been “the display panel and the extension member” instead.
Claim 16 recites “slides under the at least one lip at to couple the display panel”, which should have been “slides under the at least one lip to couple the display panel”.  
Claim 16 recites “the housing portion”, which should have been “the housing” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “…toward the housing side”.  There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume the limitation is “…toward each of the opposing sides of the housing” instead (this is based on claim 10). Note that term should be consistent in the claim to avoid confusion.
Claims 12 and 13 depends on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 6,919,937; hereinafter “Kim”) in view of Bauer Jr. et al. (US 7,545,629; hereinafter “Bauer”).
Regarding claim 16, Kim teaches a system (Fig. 2) for coupling a display panel (300, Fig. 2) to an information handling system (same as 600, Fig. 2), the system comprising: at least one extension member (111, 112, 113, 121, 122, and/or 123, Figs. 2, 3) extending out from first and second opposing sides (110, 120, Fig. 3) of the display panel; and at least one lip (top lip of 411, 412, 413, 421, 422, 423, Figs. 2, 4) extending out from first and second opposing sides (410, 420, Fig. 4) of a housing (400, Figs. 2, 4) of the information handling system; wherein the at least one extension member slides under the at least one lip to couple the display panel into position at the housing (such as shown from Fig. 12 to Fig. 13, where 121-123 is shown to slide under the top lip of 421, 422, 423; also can refer to Figs. 7A, 10, 11); and wherein the display panel couples to the housing by aligning the at least one extension member under the at least one lip at each side of the housing at an end of the housing (see Fig. 2) and sliding the display panel to have the extension under the lip at another end of the housing opposite the end (see cropped Fig. 2 below; note the extension will slide from one end to another end, toward right in Fig. 2).

    PNG
    media_image1.png
    411
    558
    media_image1.png
    Greyscale

Kim does not teach the end proximate a hinge coupled to the housing. However, Bauer teaches an end (bottom end of 220, Fig. 2) proximate a hinge (hinge shown at bottom end of 220 in Fig. 2) to a housing (housing of 220, Fig. 2) of a laptop (200, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the end proximate a hinge coupled to the housing in Kim, as taught by Bauer, in order to utilize the display panel in a laptop and make it rotatable for different viewing angles.

Claims 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bauer, and further in view of Lee (US 8,670,226).
Regarding claim 18, Kim in view of Bauer teaches the system of claim 16. Kim does not teach wherein the at least one extension member comprises an L-shape coupled to a bottom corner on each of the opposing sides of the display panel. However, Lee teaches at least one extension member comprises an L-shape (30 is L-shaped as shown in Figs. 12, 13) coupled to a bottom corner on each opposing sides (left and right bottom corner of 4, Fig. 13) of a display panel (4, Figs. 12, 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one extension member comprises an L-shape coupled to a bottom corner on each of the opposing sides of the display panel in Kim in view of Bauer, as taught by Lee, in order to prevent the display panel from being broken and separated when the system falls down.
Regarding claim 19, Kim in view of Bauer and Lee teaches the system of claim 18, and the modified Kim teaches a sliding surface (sliding surface at 422b, Fig. 9; see arrow for sliding motion in Fig. 10) coupled to a housing bottom surface (450, Figs. 9, 10) and aligned to provide a sliding surface at a lower side of the L-shape (L-shape taught by Lee above; note the sliding surface is lower side of L-shape) as the display panel slides into the housing (slides shown from Fig. 10 to Fig. 11 or from Fig. 12 to Fig. 13).
Regarding claim 20, Kim in view of Bauer teaches the system of claim 16. Kim does not explicitly teach wherein the at least one extension member comprises a metallic member extending out from a metallic housing of the display panel. However, Lee teaches at least one extension member comprises a metallic member (col. 1, ln. 65~col. 2, ln. 7: “…latching member made of a metal material…”) extending out from a housing (outer housing/frame of 4, Figs. 1 and 2) of a display panel (4, Figs. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one extension member comprises a metallic member extending out from a housing of the display in Kim in view of Bauer, as taught by Lee, in order to prevent from breakage if the display panel is dropped.
The modified Kim above does not teach the housing is a metallic housing. However, similar to the teaching above by Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the housing is a metallic housing in Kim in view of Bauer and Lee, since selecting a known material to meet requirements is generally recognized as being within the level of ordinary skill in the art (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this case, making the house metallic can prevent from breakage if the display panel is dropped, which yields predictable results to one of ordinary skill in the art.

Allowable Subject Matter
Claims 1, 3, 5 and 10 are allowed.
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Re claims 1, 3 and 5, prior arts do not teach or suggest the combination of the information handling system of claim 1, in particular, wherein the display panel couples to the second housing portion by aligning the extension under the lip at the first and second opposing sides of the second housing portion, the display panel inserting at a first end of the second housing portion proximate the hinge and sliding to a second end of the second housing portion opposite the hinge.

	Re claims 10-13, prior arts do not teach or suggest the combination of the method of claim 10, in particular, the display panel and the extension member inserted at an end of the housing proximate a hinge coupled to the housing; sliding the display panel relative to the housing to engage the extension members under the lips until the display panel slides from the end of the housing proximate the hinge to an end of the housing opposite the hinge; and coupling the display panel to the housing when the extension member is positioned under the lip at the end of the housing opposite the hinge.

Response to Arguments
Applicant's arguments with respect to claims 16 and 18-20 have been considered but are moot in view of the new ground(s) of rejection. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841